Citation Nr: 1634178	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to a service-connected disability.
 
3.  Entitlement to a disability rating in excess of 10 percent for residuals of Bell's palsy (seventh (facial) cranial nerve disability).

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 

5.  Entitlement to a disability rating in excess of 50 percent for migraine headaches on an extraschedular basis.  
 

REPRESENTATION

Appellant represented by:	Randolph Baltz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1980 to August 1980 and January 1991 to March 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2011, December 2011, June 2012, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing and a transcript of this hearing is of record. 
 
In October 2015, the Board granted service connection for temporomandibular joint dysfunction (TMJ), and remanded for further development the issues of entitlement to service connection for an acquired psychiatric disability and erectile dysfunction, increased rating claims for residuals of Bell's palsy and headaches, and an inferred TDIU request per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In a November 2015 rating decision, the RO implemented the Board's grant of service connection for TMJ, assigning a 10 percent rating, effective August 1, 2011.  This award of service connection represents a complete grant of the benefits sought. (see also, a July 2016 rating decision which increased the rating for TMJ to 40 percent).

The Board observes that additional VA treatment notes were added to the claims file subsequent to the RO's issuance of the April 2016 supplemental statement of the case (SSOC).  However, this additional evidence is either duplicative or not material to the evidence already considered by the RO. 

Below, the issues of entitlement to service connection for erectile dysfunction, TDIU claim, and entitlement to a higher rating on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the current depressive disorder is related to his service-connected residuals of Bell's palsy and headaches.   

2.  The Veteran's residuals of Bell's palsy do not result in, or more nearly approximate, severe incomplete paralysis of the seventh cranial nerve; no more than moderate incomplete paralysis is shown.


CONCLUSIONS OF LAW

1.  The criteria are met to establish service connection for a depressive disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for a rating higher than 10 percent for service-connected residuals of Bell's palsy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the service connection claim for a psychiatric disability, discussion of the VCAA is unnecessary because the Board is granting service connection for a depressive disorder which represents a complete grant of those benefits sought.  

As to the increased rating claim for Bell's palsy, letters were sent to the Veteran in May 2008, August 2011, and October 2011, and those letters apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claim, as relevant here, and of his and VA's respective responsibilities in obtaining this supporting evidence. 

VA's duty to assist has also been satisfied.  The record contains the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records, to include those from the Social Security Administration (SSA), a hearing transcript, and lay statements in support of the claim.  He was afforded multiple VA examinations, most recently in March 2016, to assess the severity of his Bell's palsy residuals and the examinations are adequate to decide the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the July 2015 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the hearing.  The lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims being decided herein because the submissions and statements speak to why the Veteran believes that his Bell's palsy residuals have increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

II.  Service Connection Claim

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a) (2015). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran has a current psychiatric disability variously diagnosed as a substance-induced mood disorder, depressive disorder, a mood disorder, and major depressive disorder.  See; March 2011, April 2012, and March 2016 VA examination reports; May 2013 Mental Status Health Evaluation Report for SSA Purposes; August 2013 VA Mental Health Medication Management Notes.

The Veteran maintains that his current psychiatric disability is etiologically related to his service-connected Bell's palsy residuals and/or his service-connected chronic headaches.  

The record contains both favorable and unfavorable evidence which address the etiology of his psychiatric disability.   

Evidence against the claim includes a March 2011 VA opinion that the Veteran has a substance-induced mood disorder that is less likely as not related to his Bell's palsy.  An April 2012 VA examiner determined that the Veteran's depressive disorder is not related to his Bell's palsy residuals, reasoning that the first documentation of the Veteran's depression is not shown until 20 years after the onset of his Bell's palsy.  

The Board however finds the March 2011 and April 2012 opinions inadequate to decide the claim.  First, the 2011 examiner's opinion is based on a diagnosis of a substance-induced mood disorder which is not consistent with the most current diagnosis of major depressive disorder.  Indeed during the most recent examination, he denied using drugs and drinking alcohol in the past year.  Moreover, the unfavorable 2012 opinion does not address and reconcile the favorable medical evidence shown in the Veteran's treatment notes and is rather based solely on the 20-year gap between onset of the Veteran's Bell's palsy and depression.

Based on the above-noted deficiencies, not only are the 2011 and 2012 VA opinions inadequate to decide the claim, they are assigned little probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

Also of record is the most recent etiology opinion provided by a March 2016 VA examiner who stated that there is insufficient evidence in the claims file to conclude that the Veteran's current psychiatric disorder is secondary to his service-connected headaches; in short, this examiner was unable to account for the etiology of the Veteran's current major depressive disorder without resorting to speculation.  
This opinion constitutes "non-evidence" and weighs neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

To the contrary, the Board finds highly probative the lay statements provided by the Veteran and the assessments reflected in his VA outpatient records.  In this regard, the Veteran has repeatedly reported a depressed mood in combination with his complaints of Bell's palsy residuals and/or headaches.  The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  He is competent to report that he suffers from a depressed mood because of his slight, albeit observable facial asymmetry, which has been medically related to his Bell's palsy.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  He is also competent to report that he feels depressed because of his daily chronic headaches and it is noted that he is currently in receipt of the maximum schedular rating for headaches which contemplates very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.  Thus, although a lay person (including a lay adjudicator) is not always competent to relate symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").  The Board finds the Veteran's lay statements in this regard are both competent and credible.

Consistent with the Veteran's probative lay statements are his VA outpatient records.  For example, when he presented to a February 2011 VA outpatient visit, he reported left facial paralysis, depression, and daily headaches, as relevant.  Moreover, during an April 2011 VA neurology consultation performed by a medical doctor and the Chief of Neurology Service (see Virtual VA records), the Veteran stated that he could not date or work due to his depression over his facial deformity.  Due to his repeated complaints of depression and subsequent reliance on alcohol, the consulting physicians referred him to the mental health clinic, reasoning that most of his complaints relate to embarrassment and sadness over his facial palsy.  In an April 2011 addendum, the Chief of Neurology Service reiterated that nothing else could be done to help with his Bell's palsy and that his main problem was the depression related to that. 

The Board finds the above-noted VA outpatient records highly probative on the question of whether the Veteran's psychiatric disability is related to his service connected Bell's palsy residuals and headaches.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of a medical professional's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-7.

Based on this body of evidence, the Board finds that evidence supporting the Veteran's service connection claim for a depressive disorder is at least in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a depressive disorder is established as secondary to service-connected residuals of Bell's palsy and headaches.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). With respect to the claims for increased ratings, although the appeal does not stem from disagreement with the initial ratings assigned following the grant of service connection for these disabilities, entitlement to a staged rating for ratings is also for consideration.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  This analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Residuals of Bell's Palsy 

The Veteran's service-connected residuals of Bell's palsy are considered a disability of the seventh cranial and are rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, DC 8207 (2015). 

Under DC 8207, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  Id.

The words "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6 5 (2015).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  "Diseases of the Peripheral Nerves" in 38 C F R § 4.124(a).

Turning now to the relevant evidence in this case, the Veteran was afforded a VA examination in June 2008 VA examination to ascertain the current severity of his Bell's palsy residuals.  He reported increased tearing of left eye, occasional numbness on left side of cheek, and some difficulty opening and closing his eye.  Examination of the cranial nerves was normal, except that he had slight facial asymmetry.  Bell's phenomenon was negative when checking the opening and closing of his eye.  When specific testing was done, slight facial asymmetry was seen but it was not seen during normal conversation.  Motor strength in all extremities was normal.  Deep tendon reflexes were 1+ and equal.  Muscle tone and gait were normal.  Speech and mentation were normal.  Sensory examination was intact.  The examiner provided an impression of mild residuals of Bell's palsy, left side.

The Veteran was afforded an additional VA examination in October 2010.  Examination revealed a normocephalic head with no signs of trauma.  His pupils were equal and reactive to light.  Funduscopic examination revealed that the temporal disc margins were sharp with good physiological cupping, bilaterally.  Extraocular muscles had full range of motion without nystagmus.  There was no visual field loss to confrontation.  The remaining cranial nerves were normal except for a slight asymmetry in the corner of the mouth on the left side.  Nasolabial folds were equal.  Mastication muscles were equal, bilaterally.  He was able to close both eyes completely.  His soft palate rolled in the midline.  His tongue protruded in the midline.  He had decreased pinprick and sensation on the left side of the face, particularly in the maxillary area down to the mandibular area of the face.  The examiner described this deficit as a gross-type decrease in pain, noting that the Veteran could not feel a pinprick or a touch on the face.  Finger-to-nose testing was within normal limits.  There were no signs of ataxia or cerebellar disease.  Plantar response was flexor, bilaterally.  The examiner provided an impression of minimal residuals of Bell's palsy.

The Veteran was afforded an additional VA examination in August 2011.  He reported left eye twitching at times, increased tearing in the left eye, left arm numbness, and left-sided headaches.  Cranial nerve examination demonstrated that his pupils were equal and reactive to light.  Funduscopic examination was normal. Visual fields and extraocular movements were full.  There was decreased sensation to pinprick and vibration on the left side of the face.  His loss of pinprick split the midline.  Motor 5 was normal with good strength of the masseter and temporalis muscles without evidence of atrophy.  Hearing was intact, bilaterally, to finger rubbing.  There was mild decreased eye closure and eye opening, as well as elevation of the corner of the mouth on the left side.  His palate elevated symmetrically, and his tongue extended to midline.  The examiner summarized that the Veteran has mild residual of left Bell's palsy, including by history some increased tearing of the left eye and twitching of the left face.  While the examiner did not observe the twitching on examination, he noted that it was not uncommon for people to get what is known as synkinesis of the facial muscles with abberative regeneration of the 7th nerve after Bell's palsy.  The examiner noted further that the Veteran's difficulty with his jaw is more consistent with TMJ, which the Board notes is separately rated.

He most recently underwent a VA examination in March 2016 to assess the severity of his Bell's palsy residuals.  His symptoms included mild difficulty chewing and swallowing, and mild increased salivation.  Muscle strength testing of the upper and lower portions of the face was normal.  Moderate incomplete paralysis of the seventh cranial nerve was demonstrated on the left, and none on the right.  The examiner commented that the Veteran's Bell palsy has been stable and unchanged for many years and determined that he has minimal weakness of the left seventh cranial nerve.

On review of all evidence, both lay and medical, the Board finds that a higher rating for residuals of Bell's palsy is not warranted.  The current 10 percent rating under DC 8207 contemplates moderate incomplete paralysis of the seventh cranial nerve.  To warrant a rating higher rating of 20 percent, there must be evidence suggestive of severe incomplete paralysis of the cranial nerve VII and such has not been demonstrated.  The Veteran's Bell's palsy residuals include slight asymmetry on the left side of his face with increased salivation, tearing of the left eye, and twitching of the left face.  The 2011 and 2016 VA examiners specifically determined the Veteran's overall residual disability is manifested by moderate incomplete paralysis of the seventh cranial nerve.  Also, the 2016 examiner observed that the Veteran's Bell palsy has been stable and unchanged for many years and noted that he had minimal weakness of the left seventh cranial nerve.  The Board concludes that the overall disability picture for the Veteran's seventh cranial disability does not more closely approximate a higher rating of 20 percent under the applicable DC.  38 C.F.R. § 4.7 (2015).  

The Board does not find any basis for separate or increased ratings under any other DCs, to include DC 8307 (neuritis) and DC 8407 (neuralgia), as such DCs are for ratings based on incomplete paralysis and would represent impermissible pyramiding if rated separately.  His problems with his jaw have been medically related to TMJ which is rated separately.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The preponderance of the evidence is against this claim, and it must be denied.  There is no basis for assigning a staged rating.  See Hart, 21 Vet. App. at 505.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. 
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected Bell's palsy residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's seventh cranial nerve disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The current 10 percent rating contemplates the Veteran's symptoms of slight facial asymmetry, increased tearing of the left eye, increased salivation, and twitching of the left face, which are all signs and symptoms of paralysis of the seventh cranial nerve.  Thus, the Veteran's current 10 percent schedular rating under DC 8207 is adequate to fully compensate him for his disability on appeal. 

The rating criteria reasonably describe the Veteran's disability level and symptomatology.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the current evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for depressive disorder is granted.

A disability rating in excess of 10 percent for residuals of Bell's palsy is denied.


REMAND

An addendum is needed to clarify the etiology of the Veteran's erectile dysfunction.

In response to the Board's remand, a March 2016 VA examiner provided the opinion that the Veteran's erectile dysfunction is less likely as not proximately due to, or the result of, his service-connected Bell's palsy residuals.  The examiner reasoned that there is no correlation between paralysis of the seventh cranial nerve and the male genitalia nerves and vascular supply.  The examiner also stated that the Veteran does not take any specific medication for Bell's palsy.  

However, the examiner did not address, as requested, whether the Veteran's erectile dysfunction is proximately due to, or aggravated by, the Veteran's remaining service-connected disabilities, namely chronic headaches and TMJ, and the medications prescribed for those disabilities.  For these reasons, another opinion is needed.  Indeed, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The examiner should also address any effect that the medication prescribed for his psychiatric disability has on his erectile dysfunction as the Board has granted service connection for a depressive disorder in this decision.

Moreover, the Board finds that adjudication of the TDIU claim is inextricably intertwined with the erectile dysfunction claim.  Therefore, the Board finds that adjudication of the TDIU claim must also be deferred pending AOJ adjudication of the erectile dysfunction claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, consideration of the TDIU claim must also include the effect, if any, of the now service-connected psychiatric disorder on his employability.

Lastly, in the prior remand, the Board remanded the issue of entitlement to a rating higher than 30 percent for chronic headaches for the issuance of a statement of the case (SOC), as it was noted that the Veteran had expressed a clear intent to appeal the August 2014 rating decision.  There is no indication that a SOC on this issue was subsequently adjudicated.  However, in a February 2016 letter, the RO advised the Veteran that it would only issue a SOC if the disagreement was not resolved.  Therefore when the April 2016 rating decision increased the rating for chronic headaches from 30 to 50 percent, the maximum schedular rating available under the appropriate DC, effective June 5, 2014, the RO considered such a complete grant of the benefits sought.  However, although the Veteran is assigned the maximum schedular rating under the applicable code, the 50 percent rating is still only a partial grant.   The Veteran has not expressed satisfaction with the 50 percent rating for his headaches.  In fact, in a May 2016 statement he discussed his headache symptoms.  A higher rating is potentially available on an extraschedular basis under 38 C.F.R. § 3.321(b).  

The requested SOC on the issue of entitlement to a rating higher than 30 percent for headaches is now moot.  However, the Board reasonably construes the Veteran's May 2016 statement as a notice of disagreement, requiring the issuance of a SOC on the issue of entitlement to a higher rating for headaches based on extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After ensuring that any identified outstanding evidence has been added to the Veteran's claims file, forward the file to the VA examiner who provided the March 2016 VA (erectile dysfunction) opinion for an addendum, or, if he is unavailable, from another suitably qualified clinician.  The need for another examination is left to the discretion of the examiner.  

The purpose for obtaining an addendum is to clarify the etiology of the Veteran's erectile dysfunction.  

After reviewing the record, the examiner is asked to:

(a).  Provide an opinion as to whether the Veteran's erectile dysfunction is proximately due to, or chronically AGGRAVATED by, his service-connected headaches, TMJ, and/or newly service-connected psychiatric disorder.  

(b).  Also provide an opinion as to whether the erectile dysfunction is either proximately due to, or aggravated by the MEDICATIONS prescribed , specifically to include Nortriptyline and/or Bupropion, for his service-connected headaches, TMJ, and newly service-connected psychiatric disorder.   

In so doing, comment on the Veteran's 2015 hearing testimony and December 2015 VA Primary Care Notes reflecting that Viagra is not working well for ED could be due to medications for his psychiatric disorder.

A complete rationale should be provided for all proffered opinions.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the service connection claim for erectile dysfunction and claim for a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a SSOC.

3.  Issue an SOC with regard to the issue of entitlement to a rating higher than 50 percent for chronic headaches on an extraschedular basis.  Following issuance of the SOC, conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


